Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-10531 Nicholas Family of Funds, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2008 Date of Reporting Period: 09/30/2008 Item 1. Schedule of Investments. Schedule of Investments (unaudited) Nicholas Liberty Fund AS OF: 09/30/2008 VALUE COMMON STOCKS - 86.04% Consumer Discretionary - Media - 17.80% 150 Ascent Media Corporation - Class A * $ 3,661 10,700 DIRECTV Group, Inc. (The) * 280,019 2,614 Discovery Communications, Inc. Class A * 37,250 2,000 Discovery Communications, Inc. Class C * 28,320 11,500 DISH Network Corporation - Class A * 241,500 22,224 Liberty Entertainment - Series A * 554,933 18,028 Liberty Global, Inc. - Series C * 506,407 15,331 Liberty Media Holding Corporation Capital Common - Series A * 205,129 14,300 MDC Partners Inc. - Class A * 96,096 1,953,315 Consumer Discretionary - Retail - 6.25% 3,942 HSN, Inc. * 43,402 1,600 Jos. A. Bank Clothiers, Inc. * 53,760 7,400 Kohl's Corporation * 340,992 19,221 Liberty Media Holding Corporation Interactive Common - Series A * 248,143 686,297 Energy - 9.67% 2,400 Continental Resources, Inc. * 94,152 9,900 Eagle Rock Energy Partners L.P. 104,247 6,700 Energy Transfer Equity, L.P. 145,725 2,600 Enterprise GP Holdings L.P. 61,178 11,164 Hiland Holdings GP, LP 229,867 6,408 Hiland Partners, LP 232,610 5,100 Newfield Exploration Company * 163,149 4,250 SemGroup Energy Partners, L.P. 29,665 1,060,593 Exchange Traded FundS - 7.79% 7,400 iShares Russell Midcap Growth Index Fund 321,382 4,600 SPDR Trust Series 1 533,554 854,936 Financials - Banks - 0.45% 500 Marshall & Ilsley Corporation 10,075 8,172 Tree.com, Inc. * 39,389 49,464 Financials - Insurance - 5.36% 8,100 National Financial Partners Corporation 121,500 1,000 Philadelphia Consolidated Holding Corp. * 58,570 9,020 Travelers Companies, Inc. (The) 407,704 587,774 Health Care - Equipment - 1.04% 6,800 DexCom, Inc. * 42,092 5,200 Insulet Corporation * 72,384 114,476 Health Care - Pharmaceuticals & Biotechnology - 4.03% 8,900 Bio-Imaging Technologies, Inc. * 68,708 2,100 Charles River Laboratories International, 116,613 5,600 Teva Pharmaceutical Industries Ltd. 256,424 441,745 Health Care - Services - 14.06% 1,600 Cardinal Health, Inc. 78,848 16,100 DaVita, Inc. * 917,861 25,984 Dialysis Corporation of America * 203,974 11,600 VCA Antech, Inc. * 341,852 1,542,535 Industrials - Capital Goods - 0.24% 2,000 Oshkosh Corporation 26,320 Industrials - Commercial Services & Supplies - 0.24% 600 Manpower Inc. 25,896 Information Technology - Hardware & Equipment - 3.56% 6,650 Comverge, Inc. * 30,590 2,800 Hewlett-Packard Company 129,472 8,000 ScanSource, Inc. * 230,320 390,382 Information Technology - Software & Services - 14.84% 12,200 Fiserv, Inc. * 577,304 2,000 Hewitt Associates, Inc. * 72,880 14,141 IAC/InterActiveCorp Class A * 244,639 14,600 Microsoft Corporation 389,674 3,700 TNS, Inc. * 71,669 9,100 Wright Express Corporation * 271,635 1,627,801 Telecommunication Services - 0.71% 6,600 Clearwire Corporation * 78,408 TOTAL Common Stocks (COST: $ 9,439,942 CONVERTIBLE PREFERRED STOCK 0.03% Financials - Real Estate - 0.03% 200 BioMed Realty Trust, Inc. 7.375% Series A Cumulative Redeemable Preferred Stock (COST: $3,903) 3,566 SHORT-TERM INVESTMENTS - 17.53% Commercial Paper - 13.43% $100,000 BNP Paribas Finance Inc. 10/02/08, 4.50% 99,988 375,000 Integrys Energy Group, Inc. 10/02/08, 6.05% 374,937 250,000 Volkswagen of America, Inc. 10/06/08, 2.92% 249,899 150,000 Alcoa Inc. 10/08/08, 2.83% 149,917 250,000 General Mills, Inc. 10/09/08, 5.25% 249,708 250,000 Kellogg Company 10/10/08, 3.45% 249,784 100,000 Kraft Foods Inc. 10/15/08, 4.50% 99,825 1,474,058 Variable Rate Security - 4.10% 449,559 Wisconsin Corporate Central Credit Union 10/01/08, 3.60% 449,559 TOTAL Short-term Investments (COST: $1,923,617) 1,923,617 TOTAL SECURITY HOLDINGS (COST: $11,266,877) - 103.60% 11,367,125 LIABILITIES, NET OF OTHER ASSETS - (3.60)% (395,179) TOTAL NET ASSETS $10,971,946 % OF NET ASSETS * NON-INCOME PRODUCING As of September 30, 2008, investment cost for federal tax purposes was $11,252,757 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ 1,236,321 Unrealized depreciation (1,121,953) Net unrealized appreciation $ 114,368 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 - Quoted Prices $ 9,443,508 $ Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total $11,367,125 $ *Other financial instruments include futures, forwards and swap contracts. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Family of Funds, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 11/24/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 11/24/2008 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 11/24/2008
